Citation Nr: 1640151	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  04-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to a service-connected left lower extremity disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in April 2003.

In January 2005, the Veteran presented testimony at an in-person hearing at the RO before Veterans Law Judge (VLJ) Joy McDonald.  A transcript of that proceeding is of record.  In December 2010, additional testimony was offered at a videoconference hearing before VLJ S.C. Krembs.  A transcript of that proceeding is also of record.  VLJ McDonald and VLJ Krembs were designated by the Chairman to conduct these hearings pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2014), and are included in the panel of judges rendering the determination in this case.  In April 2013, the Veteran was notified of the opportunity to have an additional hearing before a third VLJ who would be the third member of the panel of three judges who would decide his appeal.  He was informed that an additional hearing was entirely optional and was not required to proceed with an adjudication of the appeal.  The Veteran did not respond.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (holding that a claimant is entitled to a hearing before every member of the panel that will decide his appeal).  As such, the Board concludes that the Veteran has waived his right to a hearing before the third member of the panel of judges deciding his appeal, and that there is no prejudice in proceeding with consideration of the claim.

By way of background, the RO initially denied the Veteran's claim for service connection for a back condition in an October 1998 rating decision.  The Veteran did not appeal this decision nor was new and material evidence received within one year of the decision; thus, it is final.  38 U.S.C.A. § 7105(b)(2)(c) (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a) (2015).

Thereafter, the RO denied the Veteran's claim to reopen the previously denied claim for service connection in the April 2003 rating decision that is currently on appeal.  The Veteran appealed that decision to the Board, which reopened the claim and remanded it for further development in August 2005.  In May 2006, the Board denied the reopened claim for service connection for a back disorder.

The Veteran appealed the Board's May 2006 denial of his claim to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's decision in a July 2008 Memorandum Decision.  Thereafter, the Board remanded the claim for service connection in February 2009, March 2011, and December 2013 to provide an examination and obtain an adequate medical opinion regarding the likely etiology of the Veteran's current back condition.

In the present decision, the Board grants service connection for lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with stenotic changes, and thus, a discussion of the RO's compliance with the Court's and the Board's remand directives is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's current lumbar spine disability, identified as lumbar spine DDD and DJD with stenotic changes, is related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine DDD and DJD with stenotic changes have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran asserts that his current back condition had its onset in service.  In the alternative, he has suggested that his back condition was aggravated by a service-connected lower extremity disability.  At present, the Veteran has service connection for the following lower extremity disabilities: (1) residuals of left foot injury with arthritis and avascular necrosis of the second metatarsophalangeal joint and plantar fasciitis ("left foot disability"); (2) left gastrocnemius equinus contracture with arthritis of the left ankle associated with left foot disability ("left ankle disability"); (3) mild, chronic left knee strain associated with left foot disability ("left knee disability"); (4) left shin splints associated with left foot disability ("left shin disability"); and (5) right gastrocnemius equinus contracture with limitation of dorsiflexion of the ankle associated with left ankle disability ("right ankle disability").

The evidence of record, to include non-VA treatment records dated in October 2014, indicate that the Veteran currently has multilevel lumbar DDD and DJD with stenotic changes.

The Veteran's service treatment records (STRs) document a left lower extremity injury and pain, but show no evidence of a back injury or diagnosed back condition during service.  Upon his entrance into service in November 1971, the Veteran did not endorse having any back pain and a clinician noted that his spine was normal at that time.  Notably, however, an October 1973 report of medical history that was recorded shortly before the Veteran's separation from service documents constant lower back pain.  A contemporaneous separation examination report indicates that his spine was clinically normal at that time.

In January 2006, a VA examiner noted that there is no medical evidence to suggest that the Veteran sustained a low back injury while in service, and thus, the examiner could not establish a connection between the Veteran's current back condition and his period of active service.

In January 2005 and March 2006, the Veteran submitted opinion letters from his private physician Dr. G.F., who reported that the Veteran's lumbar spine pain can be traced to compensations for ankle and knee injuries stemming from injuries sustained during service in December 1971 and January 1972.  More specifically, Dr. G.F. noted that the Veteran's in-service injuries to the third metatarsal of the Veteran's left foot resulted in an inability to put pressure on the ball of his foot, which forced the Veteran to develop an abnormal gait.  Dr. G.F. explained that "[i]n this compensatory gait, [the Veteran] had to walk only on the heel, which in turn made his knees swell then further compensation to the low back . . . ."

In April 2009, a VA examiner reported the following: she was unable to provide an opinion as to whether the Veteran's back condition developed secondary to his foot condition without speculation; it is common for people to develop DDD without foot problems, but a foot problem can exacerbate or cause a back problem; she could not state whether the Veteran's back condition occurred during service because he did not have any studies of the low back from the time period when he was in the service; and there is a 50 percent possibility that he had DDD in service.

In April 2010 and May 2011, the Veteran's chiropractor J.J.M. noted that the Veteran has chronic lumbar disc syndrome that was confirmed by way of a December 2003 MRI and has been exacerbated by disturbances in his gait pattern, a result of his left foot disability.  J.J.M. opined that the Veteran "experiences periodic lumbar disc symptoms in conjunction with left lower extremity radicular presentation because of gait disturbances associated with an unresolved chronic left foot condition."

In November 2012, a VA examiner opined that the Veteran's current low back condition is less likely than not related to "any type of service connection for a low back injury while he was in the military."  In addition, in July 2014, another VA examiner opined that the Veteran's claimed back condition is less likely than not proximately due to or the result of his service-connected left foot injury and residuals because there is a lack of support for this claim.  Again, in November 2015, an examiner opined that it is less likely than not that the claimed back condition is proximately due to or the result of the Veteran's service-connected condition because the claimed back condition predates the Veteran's January 2003 service-connected residuals of left foot injury with arthritis of the second metatarsal joint and plantar fasciitis.

In May 2016, the Board requested a medical opinion regarding the likely date of onset of the Veteran's back condition.  The VHA specialist who reviewed the file opined that it is at least as likely as not that the Veteran's back condition had its onset during his period of active service.  The specialist noted that STRs that indicate that the Veteran did not have back pain in November 1971 and also document the Veteran's report of recurrent back pain in October 1973 support this conclusion.  Further, the specialist opined that an etiological link between the Veteran's back condition and left foot/knee trauma is possible, but speculative.

In light of the foregoing, the Board resolves any doubt in the Veteran's favor and grants service connection for his current lumbar spine disability, identified as lumbar spine DDD and DJD with stenotic changes.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for lumbar spine degenerative disc disease and degenerative joint disease with stenotic changes is granted.



			
                 S. C. KREMBS	JOY A. MCDONALD
	             Veterans Law Judge,                                      Veterans Law Judge,
       Board of Veterans' Appeals                            Board of Veterans' Appeals



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


